DETAILED ACTION
Applicants response and amendments (filed on 11/04/2021) to the office action dated 08/04/2021 are entered and considered. Claims 1-4, 6-7, 13-16, and 18-20 are newly amended. Claims 5, 8, and 17 have been canceled. Claims 62-64 are newly added. 
Claims 1-4, 6-7, 13-16, 18-20, and 62-64 are currently under consideration on the merits.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The rejection of claim 20 under 35 U.S.C. § 102 or 103 has been withdrawn due to claim amendments. All other rejections of record are maintained and have been modified to address the newly added or amended claims.
Claim Interpretation
Claim 20 recites the term “organoid” which is defined in the specification as synonymous with “three-dimensional tissue construct” and refers to a composition of live cells, typically in a carrier media, arranged in a three-dimensional or multi-layered configuration (as opposed to a monolayer). The term “carrier media” is not defined. Therefore, the term “organoid” is interpreted by the examiner as any composition of living cells in a culture medium or substrate (including homogeneous populations), wherein the living cells form a three dimensional or multi-layered configuration.

	


Claim Rejections - 35 USC § 103 (Modified as necessitated by claim amendments)
The headings of modified rejections are underlined.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 18, and 62-74 are rejected under 35 U.S.C. 103 as being unpatentable over Hubert et al. Cancer Res. 2016 Apr 15;76(8):2465-77 (hereinafter referred to as Hubert et al) in view of Wang et al. Mol Pharm. 2014 Jul 7;11(7):2115-25 (NPL reference 7 of the IDS filed 11/05/2019, hereinafter referred to as Wang et al) and as evidenced by Patel et al. Science. 2014;344(6190):1396-401 (hereinafter referred to as Patel et al).
Regarding claims 1, 2, 6, and 63-64- Hubert et al teaches that the inability to effectively treat glioblastomas is partially due to the heterogeneity of cells and the tumor microenvironment (Introduction, paragraph 01). Additionally, Hubert et al teaches that traditional monolayer culture selects for those cells that thrive in the culture environment and prevents the study of long-term relationships between different cell populations grown together, as would be present in a tumor (Introduction, paragraph 03). As such, Hubert et al teaches a three-dimensional culture system that supports the long-term growth and expansion of tumor organoids derived from glioblastoma specimens, including patient-derived primary cultures or patient samples, and allows for the study of heterogeneous cell-cell relationships (Abstract; Introduction, paragraph 04). Surgical specimens were isolated from patients, minced, diluted with tissue culture media, and mixed in Matrigel to form organoids (i.e. encapsulated and intermixed) (Growth of tumorigenic organoids directly from primary patient samples, paragraph 01; Establishment of glioblastoma organoids, paragraph 02).They teach that Abstract). Lastly, they teach that organoid cultures can allow the study of stem and non-stem glioblastoma cell populations in the same culture, further dissect the subpopulations found within the glioblastoma cell hierarchy, and serve as a model for medium-throughput drug screening (Discussion, paragraph 03 and last paragraph).
As Hubert et al teaches the culture of patient derived glioblastoma tissue (i.e. multicellular tissue), and that such tumors are comprised of a heterogeneous population of cells, the organoid culture will comprise two, three, or more tumor cells that are from the same tissue but are distinct from one another. Additionally, while primary glioblastomas may predominantly identify as one subtype (such as proneural, neural, classical, and mesenchymal), each subtype is heterogeneous and comprises cells that express markers characteristic of other subtypes, as evidenced by Patel et al (Abstract; Page 5, paragraphs 4-5; Page 6; Figs. 4a and b). For example, gliomas identified as the mesenchymal subtype also comprised cells that expressed markers characteristic of neural and classical subtypes (Patel et al Page 5, paragraphs 4-5; Page 6; Figs. 4a and 4b). As such, the organoid culture of primary glioma tissue taught by Hubert et al is considered to meet the limitation of “wherein the first and second tumor cells are different glioblastoma subtypes or are representative of different glioblastoma subtypes”. Lastly, as the organoids cultured by Hubert et al are derived from primary glioblastoma tissue (i.e. brain tissue), they will comprise additional non-cancerous cell types such as astrocytes.
	Regarding claim 62- Hubert et al teaches the glioblastoma organoids also comprised cancer stem cells (Tumor organoids generate gradients of stem cell density and hypoxia, paragraph 01; Page 2473, CSCs in organoids are radioresistant, whereas adjacent non-stem tumor cells are radiosensitive).
	While Hubert et al teaches a cell construct comprising a hydrogel, a first and second tumor cell that are from the same tissue but distinct, and a non-cancerous cell from the same tissue, they fail to teach wherein the hydrogel is a non-natural hydrogel (claim 1), wherein the hydrogel is a crosslinked hydrogel (claim 3), wherein the hydrogel comprises hyaluronic acid (claim 4), or wherein the hydrogel has a stiffness of about 0.05 to about 50 kilopascals at room temperature and atmospheric pressure (claim 18). 
Regarding claims 1, 3, 4, and 18- Wang et al also teaches a 3D glioblastoma (GBM) tumor model (Abstract). Wang et al teaches that while organotypic cultures provide extracellular matrix (ECM) cues, these models have limited control over varying extracellular signals and complicate mechanistic studies (Introduction, paragraph 03). Furthermore, while natural ECM derived hydrogels are highly biomimetic, they do not support the independent tuning of micro-environmental cues and are subject to batch-to-batch variability (Introduction, paragraph 04).  Animal models serve as a more sophisticated alternative to model cell-cell and cell-matrix interactions in tumor formation, however they require the use of immunocompromised animals which limits the potential role of immune cells (Introduction, paragraph 03). Therefore, Wang et al teaches there is a need for an alternative in vitro model to facilitate analysis of tumor cell-niche interactions in a physiologically relevant and controllable manner (Introduction, paragraph 03). 
Wang et al teaches the use of a synthetic poly(ethylene-glycol) (PEG) based hydrogel with brain-mimicking and biomechanical properties (Abstract; Introduction, paragraph 04). PEG-based hydrogels are cross-linked with linear PEG-dithiol and MMP-cleavable sequences (Scheme 1) and also incorporate hyaluronic acid to mimic the concentration of this biomolecule found in the brain ECM (Abstract). PEG-based hydrogels have the benefit of being bioinert, can be modified to incorporate biological epitopes such as hyaluronic acid, and the stiffness can be adjusted without altering biochemical components (Abstract; Introduction, paragraph 04). Wang et al suggests these are important aspects for a tumor model as biochemical components such as hyaluronic acid play a significant role in influencing GBM cell fate and tumor progression (Introduction, paragraph 01-02), and matrix stiffness has been shown to Introduction, paragraph 04).  Wang et al further teaches that the use of synthetic polymers offers more control and reliability compared to natural ECM matrices (Introduction, paragraph 04). Furthermore, Wang et al teaches that to mimic the ECM stiffness found in the normal brain or GBM tumor tissues they encapsulated U87 cells in a hydrogel with a stiffness of 1kPA or 26kPA, respectively (Abstract; Cell encapsulation in 3D hydrogels, page 2117). They found that matrix stiffness was associated with differential gene expression for matrix remodeling genes, suggesting that matrix stiffness can alter gene expression in GBM cells during tumor development (Abstract; Discussion, paragraphs 01-04) Lastly, Wang et al teaches that their 3D in vitro model can be used to evaluate the efficacy of potential drug candidates (Discussion, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the cell construct taught by Hubert et al and replace Matrigel with a non-natural hydrogel that was cross-linked, comprised hyaluronic acid, and had stiffness between 1kPA to 26kPA. One of ordinary skill in the art would have been motivated to do so create a cell construct that was physiologically relevant, controllable, capable of facilitating the study of cell-matrix interactions, and able to serve as an in vitro model for the evaluation of potential drug candidates, as taught by Wang et al. One of ordinary skill would have a reasonable expectation of success as Wang et al teaches the use of such a hydrogel to create an in vitro 3D model of GBM. Therefore, one of ordinary skill would reasonably expect that such a hydrogel could be used in similar applications, such as the creation of glioblastoma organoids taught by Hubert et al.

Claims 1-3, 6, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. Nanobioscience. 2016 Apr;15(3):289-93 (hereinafter referred to as Nguyen et al) in view of Vamvakidou et al. J Biomol Screen. 2007 Feb;12(1):13-20 (hereinafter referred to as Vamvakidou et al), Yang et al. J Transl Med. 2014 Oct 4;12:278 (hereinafter referred to as Yang et al) and Patel et al. Science. 2014;344(6190):1396-401 (hereinafter referred to as Patel et al).
Regarding claims 1 and 20- Nguyen et al teaches that angiogenesis is indispensable for the pathological development of tumors that require an adequate blood supply, but that current models have had limited success in identifying the underlying mechanisms (Abstract). As such, they developed a three-dimensional cell construct/organoid comprised of a co-culture of glioblastoma and endothelial cells in a gelatin methacrylate hydrogel (GelMA) to mimic the in vivo tumor microenvironment (Abstract). They teach that GFP labeled U87MG cell spheroids were collected from PEG hydrogel microwells and embedded into GelMA hydrogel microwells with human umbilical vein endothelial cells (HUVECs) outside the microwells (Introduction, paragraph 04; Cell seeding in concave microwells, page 291). HUVECs migrated through the microwell to reach the GFP-glioblastoma multiforme (GBM) spheroids (Endothelial cell-induced angiogenesis in GBM, paragraph 01). Lastly, Nguyen et al teaches that their platform can be used to test the efficiency of anti-angiogenic drugs for the treatment of GMB tumor cells (Future studies, page 292).
Regarding claim 3- Nguyen et al teaches that gelatin methacrylate hydrogels are cross-linked (Fig.1).
Regarding claim  6- Nguyen et al teaches the use of the cell line U87MG (which is derived from brain tissue) to create a 3D glioblastoma culture (Cell culture and GFP transfection, page 290; Cell seeding in concave microwells, page 291; Formation of GBM tumor spheroids, page 291). 
Regarding claim 13- Nguyen et al teaches the construct comprised GFP-labeled U87MG cells and RFP labeled HUVECS (Cell Culture and GFP Transfection, page 290-291).
Regarding claim 16- Nguyen et al teaches a tumor cell to HUVEC ratio of 1:1 (Cell seeding in concave microwells, page 291).
While Nguyen et al teaches a cell construct comprising a non-natural hydrogel, a tumor cell line derived from brain tissue, and a non-cancerous cell, they fail to teach the following:
wherein the cell construct has a second tumor cell or cell line from the same tissue but distinct from the first tumor cell or cell line, wherein the non-cancerous cell or cell line is from the same tissue as the tumor cells, wherein the first and second tumor cells are brain tumor cells, and said non-cancerous tissue cells are non-cancerous brain tissue cells, wherein the first and second tumor cells are different glioblastoma subtypes or are representative of different glioblastoma subtypes, and wherein the first and second tumor cells, as well as non-cancerous cells, are encapsulated in said non-natural hydrogel (claims 1 and 20);
 wherein the non-cancerous tissue cells are astrocytes (claim 6);
wherein the cell construct comprises a third tumor cell or cell line of the same tissue type but distinct from the first and second tumor cell or cell line (claim 2);
wherein the first and second tumor cells, as well as non-cancerous cells, are labeled with distinct detectable compounds (claims 13 and 20); and
wherein the ratio of the two tumor cell types and non-cancerous cells are in a range of about 1:1 to about 20:1 (claim 16).
Regarding claims 1, 2, 6, and 20- Vamvakidou et al teaches that planar cultures of cancer cell lines are not viable models of investigation for cell-cell and cell-matrix interactions during tumor development (Abstract). Additionally, they teach that monocultures fail to capture the presence of the different cancer cell phenotypes found in a tumor, such as a breast tumor (Introduction, paragraph 01). They further teach that breast tumors are biologically heterogeneous in that they are composed of numerous tumor cell subpopulations (Introduction, paragraph 01). This is an important property of tumors, as the existence of multiple cell subpopulations were shown to be correlated with the process Introduction, paragraph 02). The interactions between tumor cell subpopulations are also expected to play a significant role in growth and behavior within a tumor’s architecture (Introduction, paragraph 03). As such, Vamvakidou et al teaches an in vitro tumor model capable of sustaining long term culture of heterogeneous cell populations could be a powerful tool for investigating the influence of subpopulation diversity on tumor-invasive potential (Introduction, paragraph 03; Introduction, paragraph 04). Additionally, such a model could accelerate early stage drug development and drug delivery studies (Introduction, paragraph 03; Introduction, paragraph 04). 
To model the heterogeneity found in vivo, Vamvakidou et al teaches the culture of an organoid/cell construct comprising three separate breast cancer cell lines (Abstract; Introduction, paragraph 01). This allows the analysis of cell-cell and cell-matrix interactions found in vivo (Abstract; Introduction, paragraph 01). They found that tumoroids (i.e. tumor organoids) developed in their study recaptured important features of the temporal-spatial organization of solid tumors, including the presence of necrotic areas at the center and higher levels of cell division at the tumor periphery (Abstract; Introduction, last paragraph; Cellular spatial distribution of heterogeneous tumoroids, page 17; Cell migration potential of heterogeneous tumoroids, page 17; Discussion, paragraph 01).
Yang et al teaches that while several studies suggest that stromal fibroblasts mediate treatment resistance in several cancer types, little is known about how tumor-associated astrocytes modulate the treatment response in brain tumors (Abstract). Additionally, they teach that astrocytes have been shown to upregulate survival genes in brain metastatic tumor cells, but little is known regarding astrocytes ability to mediate similar effects in glioblastoma (Background, paragraph 02). They teach that 3-D model systems better reflect the biology of GBM when compared to 2-D model systems and are less expensive to produce than animal models (Discussion, paragraph 01). They suggest that an ideal preclinical model should be relatively inexpensive, amenable to high-throughput screening, and most Discussion, paragraph 01).  As such, Yang et al developed a 3D glioblastoma cell-specific bioluminescent assay for direct measurement of cell viability following treatment with clinically relevant drugs (Abstract). Using their model, they found that the presence of astrocytes in GBM constructs/organoids can modulate chemo sensitivity of GBM tumor cells (Abstract; Discussion, paragraph 03; Fig. 5).
Patel et al teaches that human cancers are complex ecosystems composed of cells with distinct phenotypes, genotypes, and epigenetic states, but that current models do not adequately reflect tumor composition in patients (Abstract). They teach that tumor heterogeneity poses a major challenge to cancer diagnosis and treatment, and is increasingly appreciated as a determinant of treatment failure and disease recurrence (Page 1-2, bridging paragraph). They teach that glioblastoma is an archetypal example of a heterogeneous cancer and one of the most lethal human malignancies (Page 2, first paragraph). DNA and RNA profiles of bulk tumors have enabled the genetic and transcriptional classification of glioblastomas into subtypes such as proneural, neural, classical, and mesenchymal (Page 2, first paragraph; Page 5 paragraphs 04-05; Page 6). However, even among these classifications there exist intratumoral heterogeneity comprising the different subtypes (Page 5, paragraphs 04-05; Page 6; Figs. 4a and 4b). For example, gliomas identified as the mesenchymal subtype also comprised cells that expressed markers characteristic of neural and classical subtypes (Patel et al Page 5, paragraphs 4-5; Page 6; Figs. 4a and 4b).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the cell construct/organoid taught by Nguyen et al to include additional glioblastoma tumor cells or cell lines, including that representative of different glioblastoma subtypes, and to replace HUVECS with another non-cancerous cell type such as astrocytes. One of ordinary skill in the art would have been motivated to include additional cancer cell lines and/or glioblastoma subtypes to better model the tumor heterogeneity found in vivo, to analyze cell-cell and in vivo tumor biology, as Vamvakidou et al, Yang et al, and Patel et al teach that it is critical for in vitro models to better represent their in vivo counterparts for study and drug development. One of ordinary skill would have a reasonable expectation of success as Vamvakidou et al teaches the 3D culture of multiple breast cancer cell lines recapitulated important features of solid tumors. Therefore, one of ordinary skill would expect that the culture of multiple glioblastoma subtypes or cell lines representative of such subtypes would similarly be feasible and serve as better models for tumor heterogeneity. Additionally, as Yang et al teaches a 3D co-culture of glioblastoma cell lines and astrocytes, one of ordinary skill would similarly expect that the addition of non-cancerous cells such as astrocytes to the culture of tumor cells would also be feasible. 
Regarding the encapsulation of intermixed cells and their labeling with detectable compounds (claims 1, 13, and 20)- The combination of Nguyen et al, Vamvakidou et al, Yang et al, and Patel et al make obvious a cell construct comprising a non-natural hydrogel, first tumor cell, and a second tumor cell that is distinct from the first tumor cell or cell line but derived from the same tissue, wherein the first and second tumor cells are brain tumor cells representative of different glioblastoma subtypes, as well as a non-cancerous tissue cell that is from the same tissue as the first and second tumor cells.
Vamvakidou et al additionally teaches that the three breast cancer cell lines were fluorescently labeled cells and seeded in a bioreactor at predetermined cell densities to assess the extent of heterogeneity in the resulting tumoroids (Development of tumoroids, page 14). Vamvakidou et al teaches that to study tumoroid-extracellular matrix interactions the tumoroids were implanted (i.e. encapsulated) into 3-D collagen gels after being cultured in a bioreactor for ten days (Implantation and evaluation of migration potential, page 14). Furthermore, Vamvakidou et al teaches that when tumor Discussion, paragraph 01). Lastly, Vamvakidou et al teaches 3D structures formed by cultured cells in vitro are better models of in vivo tissue than planar cultures of cells, especially for mimicking some of the cell-cell and cell-matrix interactions (Discussion, paragraph 01).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the cell constructs made obvious by Nguyen et al, Vamvakidou et al, Yang et al and Patel et al to include labeling each cell type, intermixing the cells, and encapsulating the cells in the hydrogel. One of ordinary skill in the art would have been motivated to label each cell type to track the cells and assess the extent of heterogeneity, as taught by Vamvakidou et al. Additionally, one of ordinary skill would be motivated to intermix and encapsulate the cells to model cell-cell and cell-extracellular interactions that occur in vivo, as taught by Vamvakidou et al. One of ordinary skill would have a reasonable expectation of success as Vamvakidou et al teaches that the intermixing of tumor cell types to form 3D cultures and their implantation into extracellular matrices was a viable model for studying cell-cell and cell-matrix interactions. Therefore, one of ordinary skill in the art would reasonably expect that such conditions would also support the in vitro culture of multiple glioblastoma subtypes. Additionally, one of ordinary skill would have a reasonable expectation of success in labeling each cell type with a distinct detectable compound as techniques for doing so were well known and routine in the art prior to the effective filing date of the claimed invention, as demonstrated by Vamvakidou et al.
Regarding claim 16- The combination of Nguyen et al, Vamvakidou et al, and Yang et al teach a cell construct comprising a non-natural hydrogel, first tumor cell or cell line in said hydrogel, a second tumor cell or cell line in said hydrogel that is distinct from the first tumor cell or cell line but derived 
Yang et al further teaches the culture of GBM cells and astrocytes at a ratio of 8:5 (Spheroids formation, page 5). Furthermore, Yang et al teaches that an ideal preclinical model should be relatively inexpensive, amenable to high-throughput screening, and most importantly, reflect human tumor biology as closely as possible (Discussion, paragraph 01).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to optimize the ratio of tumor cells to non-cancerous cells to best replicate the human tumor biology found in vivo. One of ordinary skill in the art would have been motivated to do so as Yang et al teaches that an ideal clinical model is one that best reflects in vivo human tumor biology. One of ordinary skill would have a reasonable expectation of success as methods for seeding cells at specified cell numbers were routine in the art prior to the effective filing date of the claimed invention.
Claims 1, 4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. Nanobioscience. 2016 Apr;15(3):289-93 (hereinafter referred to as Nguyen et al) in view of Vamvakidou et al. J Biomol Screen. 2007 Feb;12(1):13-20 (hereinafter referred to as Vamvakidou et al), Yang et al. J Transl Med. 2014 Oct 4;12:278 (hereinafter referred to as Yang et al), and Patel et al. Science. 2014;344(6190):1396-401 (hereinafter referred to as Patel et al). as applied to claim 1 above, and further in view of Wang et al. Mol Pharm. 2014 Jul 7;11(7):2115-25 (NPL reference 7 of the IDS filed 11/05/2019, hereinafter referred to as Wang et al).
The teachings of Nguyen et al, Vamvakidou et al, Yang et al, and Patel et al regarding the limitations of claim 1 have been discussed previously. 
However, they fail to teach wherein said hydrogel comprises a hyaluronic acid hydrogel (claim 4) or has a stiffness of about 0.05 to about 50 kilopascals at room temperature and atmospheric pressure (claim 18). 
Regarding claims 4 and 18- Wang et al also teaches a 3D glioblastoma (GBM) tumor model (Abstract). They teach the use of a synthetic poly(ethylene-glycol) (PEG) based hydrogel with brain-mimicking and biomechanical properties (Abstract; Introduction, paragraph 04). Their PEG-based hydrogels also incorporated hyaluronic acid to mimic the concentration found in the brain ECM (Abstract). They further teach that PEG-based hydrogels have the benefit of being bioinert, can be modified to incorporate biological epitopes such as hyaluronic acid to mimic the native ECM, and the stiffness can be adjusted without altering biochemical components (Abstract; Introduction, paragraph 04). Wang et al suggests these are important aspects as biochemical components such as hyaluronic acid play a significant role in influencing GBM cell fate and tumor progression (Introduction, paragraph 01-02), and matrix stiffness has been shown to effect cell motility and cell proliferation (Introduction, paragraph 04).  Wang et al teaches that to mimic the ECM stiffness found in the normal brain or GBM tumor tissues they encapsulated U87 cells in hydrogel with a stiffness of 1kPA or 26kPA, respectively (Abstract; Cell encapsulation in 3D hydrogels, page 2117). They found that matrix stiffness was associated with differential gene expression for matrix remodeling genes, suggesting that matrix stiffness can alter gene expression in GBM cells during tumor development and may have a role in promoting tumor growth (Abstract; Discussion, paragraphs 01-04). Lastly, Wang et al teaches that their 3D in vitro model can be used to evaluate the efficacy of potential drug candidates (Discussion, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the cell construct made obvious by Nguyen et al, Vamvakidou et al, and Yang et al to optimize the stiffness of the hydrogel and incorporate hyaluronic in vivo. Doing so would better reflect the natural tumor microenvironment, which Yang et al teaches is an ideal feature for a preclinical tumor model. One of ordinary skill would have a reasonable expectation of success as Wang et al teaches the culture of GBM spheroids in a hydrogel comprising hyaluronic acid and that the hydrogel is capable of being adjusted for matrix stiffness. 

Claims 1, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. Nanobioscience. 2016 Apr;15(3):289-93 (hereinafter referred to as Nguyen et al) in view of Vamvakidou et al. J Biomol Screen. 2007 Feb;12(1):13-20 (hereinafter referred to as Vamvakidou et al) Yang et al. J Transl Med. 2014 Oct 4;12:278 (hereinafter referred to as Yang et al), and Patel et al. Science. 2014;344(6190):1396-401 (hereinafter referred to as Patel et al) as applied to claim 1 above, and further in view of Grotzer et al. Metastasis Treat May 2016;2:149-62 (hereinafter referred to as Grotzer et al) as evidenced by Pore et al. Cancer Res. 2003;63(1):236-41 (hereinafter referred to as Pore et al), Van Meir et al. Cancer Res. 1994;54(3):649-52 (hereinafter referred to as Van Meir et al.), and Duerr et al. Oncogene. 1998;16(17):2259-64 (hereinafter referred to as Duerr et al).
The teachings of Nguyen et al, Vamvakidou et al, Yang et al, and Patel et al regarding the limitations of claim 1 have been discussed previously. 
Regarding claim 7- Nguyen et al teaches the use of the cell line U87MG for their cell construct (Abstract; Cell culture and GFP transfection, page 290; Cell seeding in concave microwells, page 291; Formation of GBM Tumor spheroids, page 291).
However, Nguyen et al, Vamvakidou et al, Yang et al, and Patel et al fail to teach wherein the second cell line is selected from the group consisting of U138MG, U373MG, and A172 glioblastoma cell lines (claim 7), or selected from a U138 cell line having a p53 and/or EGFR mutation; U373 cell line having p53 and/or EGFR mutation; U87 cell line having a CDKN2A, NF1, and/or PTEN mutation; A172 cell line having a CDKN2A, PTEN, and or/EGFR mutation; and/or a U87 cell line having an EGFR VIII deletion (claim 14), or wherein the tumor cells or cell lines are glioblastoma cell lines selected from those having at least one mutation in a TP53 gene, IDH1 gene, IDH2 gene, PDGFRA gene, NF1 tumor suppressor gene, and/or PTEN gene (claim 15).
Grotzer et al teaches that local infiltration and distal dissemination of tumor cells hamper the efficacy of current treatments against central nervous system (CNS) tumors (Abstract). They teach that a number of in vitro and ex vivo assay systems have been established to better understand the infiltration and metastatic process, and to identify molecules which are effective in blocking infiltration or metastatic dissemination (Abstract). They further teach that it is now generally accepted that 3D cell culture model systems more accurately reflect the in vivo situation compared to 2D model systems (3D and 3D model systems in primary brain tumor research, page 157). Lastly, they teach that cell lines used for 3D models of glioblastoma/gliomas include U87MG, U138MG, U373MG, A172, and many others (Table 1).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the cell construct of Nguyen et al, Vamvakidou et al, and Yang et al to include glioblastoma cell lines such as U87MG, U138MG, U373MG, and A172 as part of the cell construct. One of ordinary skill in the art would have been motivated to do so as these cell lines were known to be capable of forming 3D glioblastoma structures in #D culture models, which Grotzer et al teaches is generally accepted as more accurately reflecting the in vivo environment. One of ordinary skill would have a reasonable expectation of success as the use of such cell lines for modeling glioblastoma were known in the art prior to the effective filing date of the claimed invention.
Regarding claims 14 and 15- As discussed above, the combination of Nguyen et al, Vamvakidou et al, Yang et al, and Grotzer et al teach the use of U87MG, U138MG, U373MG, A172, and other Abstract of Pore et al; Fig. 2 of Duerr et al). Additionally, U373MG and A172 cell lines were known to have P53 mutations, as evidenced by Van Meir et al (Table 1). Therefore, the presence of PTEN and/or P53 mutations recited in claims 14 and 15 are properties of above glioblastoma cell lines.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. Nanobioscience. 2016 Apr;15(3):289-93 (hereinafter referred to as Nguyen et al) in view of Vamvakidou et al. J Biomol Screen. 2007 Feb;12(1):13-20 (hereinafter referred to as Vamvakidou et al), Yang et al. J Transl Med. 2014 Oct 4;12:278 (hereinafter referred to as Yang et al), and Patel et al. Science. 2014;344(6190):1396-401 (hereinafter referred to as Patel et al) as applied to claim 1 above, and further in view of Kharkar et al Chem Soc Rev. 2013;42(17):7335-72 (hereinafter referred to as Kharkar et al), Burdick et al. Biomacromolecules. 2005;6(1):386-391 (hereinafter referred to as Burdick et al), and Wang et al. Mol Pharm. 2014 Jul 7;11(7):2115-25 (NPL reference 7 of the IDS filed 11/05/2019, hereinafter referred to as Wang et al.
The teachings of Nguyen et al, Vamvakidou et al, Yang et al, and Patel et al regarding the limitations of claim 1 have been discussed previously. 
However, they fail to teach wherein the hydrogel comprises collagenase and/or hyaluronidase (claim 19).
Kharkar et al teaches that degradable and cell-compatible hydrogels can be designed to mimic the physical and biochemical characteristics of native extracellular matrices and provide tenability of degradation rates and related properties under physiological conditions (Abstract). As such, hydrogels have found widespread applications in the bioengineering fields, including cell encapsulation for controlled 3D culture (Abstract). They further teach that cellular processes such as adhesion, Abstract). Furthermore, they teach that hyaluronic acid (HA) is inherently biocompatible and non-immunogenic and degrades in the presence of hyaluronidase (3.1.1 Hyaluronic acid, paragraph 01). Lastly, they teach that the rapid degradation of HA in the presence of hyaluronidase can lead to rapid changes in mechanical properties such as hydrogel stiffness which may not be desirable in all applications (3.1.1 Hyaluronic acid, paragraph 01).
Burdick et al teaches that HA degradation by hyaluronidase is a function of time and the weight percentage of HA in the hydrogel (Fig. 4; Abstract). 
Wang et al teaches the use of a synthetic poly(ethylene-glycol) (PEG) based hydrogel with brain-mimicking and biomechanical properties (Abstract; Introduction, paragraph 04). Their PEG-based hydrogels also incorporated hyaluronic acid to mimic the concentration found in the brain ECM (Abstract). They further teach that PEG-based hydrogels have the benefit of being bioinert, can be modified to incorporate biological epitopes such as hyaluronic acid to mimic the native ECM, and the stiffness can be adjusted without altering biochemical components (Abstract; Introduction, paragraph 04). Wang et al suggests these are important aspects as biochemical components such as hyaluronic acid play a significant role in influencing GBM cell fate and tumor progression (Introduction, paragraph 01-02), and matrix stiffness has been shown to effect cell motility and cell proliferation (Introduction, paragraph 04).  Wang et al teaches that to mimic the ECM stiffness found in the normal brain or GBM tumor tissues they encapsulated U87 cells in hydrogel with a stiffness of 1kPA or 26kPA, respectively (Abstract; Cell encapsulation in 3D hydrogels, page 2117). They found that matrix stiffness was associated with differential gene expression for matrix remodeling genes, suggesting that matrix stiffness can alter gene expression in GBM cells during tumor development and may have a role in promoting tumor growth (Abstract; Discussion, paragraphs 01-04). Lastly, Wang et al teaches that their Discussion, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the cell construct taught by Nguyen et al, Vamvakidou et al, and Yang et al to include hyaluronidase in the hydrogel. One of ordinary skill in the art would have been motivated to do so to control cell adhesion, proliferation, spreading, migration, and/or differentiation by tuning biophysical cues such as matrix stiffness, as taught by Karkar et al. One of ordinary skill would have a reasonable expectation of success as Kharkar et al teaches that degradable gels are useful for controlling such processes and that HA can be degraded by hyaluronidase, and Burdick et al teaches that the degree of degradation by hyaluronidase, and therefore the adjustment to matrix stiffness, can be controlled by the amount of time hyaluronidase is present in the hydrogel. 
 
Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. The examiner has modified claim rejections to address the newly added claim limitations. The discussion that follows is in regards to applicants’ arguments as applicable to rejections of record.
Applicants make the following arguments:
Hubert et al fails to teach that the organoid comprises two different glioblastoma subtypes and instead teaches that CD133 stem cells were mixed with Matrigel to form organoids. Applicants argue that the heterogeneous cells discussed by Hubert et al are in reference to stem cell markers such as SOX2 and that Wang et al fails to cure this deficiency (Directed to claim 1, Page 10 of Remarks filed 11/04/2021)
Nguyen et al does not encapsulate cells within a hydrogel, but rather contains the cells in 3D concave microwells (Directed to claim 1, page 11 of remarks filed 11/04/2021)
Vamvakidou and Yang fail to teach or suggest a construct that includes brain tumor cells and non-cancerous brain tissue cells as claimed (Claim 1, page 11 of remarks filed 11/04/2021)
That the combination of Nguyen, Vamvakidou, and Yang fail to provide one of ordinary skill in the art with a reason to modify Nguyens teachings in the manner claimed. Specifically, there is no reason to encapsulate the cells or to include the additional cell types as Vamvakidou uses breast cancer cells rather than brain tumor cells (claims 1 and 20, page 11-12 and 14-15 of remarks field 11/04/2021)
That the combination of references fails to teach dependent claims 3, 4, or 16 (Page 15 of remarks filed 11/04/2021)

	The arguments regarding Hubert et al on page 10 of applicant remarks are directed to additional claim limitations, specifically the presence of glioblastoma subtypes, provided by claim amendments. However, it is noted by the examiner that Hubert et al teaches that patient tissue samples were finely minced prior to organoid formation or were dissociated into single-cell suspensions (Materials and Methods, Human cell and organoid culture). They teach that organoids were formed by suspending tumor cells in Matrigel (Materials and Methods, Human cell and organoid culture). Together this indicates that tumor organoids were formed not only by suspending single cell suspensions but also whole minced tissue, which would contain a heterogeneous population of cells, including different glioblastoma subtypes. The examiner acknowledges that Hubert et al teaches tumorspheres were maintained as xenografts and were harvested by dissociation of the xenografts and separation of CD133+ (used to identify cancer stem cells) prior to culture as tumorspheres (Materials and Methods, Human cell and organoid culture). However, Hubert et al indicates throughout the text that tumorspheres and glioblastoma organoids are separate compositions (See for example page 2476, paragraph 02). Even if the glioblastoma organoids were produced by the culture of cancer stem cells, there is no evidence provided by applicants to indicate that these cells are not representative of different glioblastoma subtypes. As indicated in the previous office action, Hubert et al teaches that the glioblastoma organoids comprised a heterogeneous population of cells (Page 4-5 of the office action mailed 08/04/2021). One of ordinary skill in the art would reasonably expect that such heterogeneity would also extend to additional glioblastoma subtypes.
	Regarding the arguments on page 11 of applicants’ remarks directed to Nguyen et al, the examiner acknowledges on page 10 of the office action mailed 08/04/2021 that Nguyen et al failed to teach the encapsulation of all said tumor cells and non-cancerous tumor cells. The secondary reference Vamvakidou et al was provided to address this limitation (See page 12-13 of the office action mailed 08/04/2021).
	In response to applicant's arguments against the references individually on Page 12 of the arguments, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, applicants argue that the teachings of Nguyen, Vamvakidou, and Yang fail to provide a reason to modify the method of Nguyen (page 11-12 and 14-15 of remarks field 11/04/2021). In response to applicants’ arguments, Nguyen et al teaches the co-culture of a glioblastoma cell line and a non-cancerous cell line in a non-natural hydrogel to mimic the in vivo tumor microenvironment for the study of angiogenesis (Page 8-9 of office action mailed 08/04/2021). Vamvakidou et al provides proof of concept that multiple cancer cell lines can be encapsulated in a hydrogel and grown as part of an organoid to mimic the heterogeneous nature of in vivo tumors (See office action mailed 08/04/2021 Page 10; Page 11, first paragraph; Page 12, last paragraph). Yang et al teaches that tumor-associated astrocytes can modulate the treatment response of brain tumors and should be considered as part of a 3-D model systems (Page 11, paragraph 02 of the office action mailed 08/04/2021). Nguyen et al, Vamvakidou et al, and Yang et al each individually teach that it is important for an in vitro 3D tumor model to accurately reflect the in vivo tumor microenvironment as much as possible (See office action mailed 08/04/2021: Page 8, last paragraph; Page 10, last paragraph; Page 11). Additionally, Vamvakidou et al places special emphasis on the need for in vitro models to reflect the heterogeneous nature of in vivo tumors (Page 10, last paragraph of the office action mailed 08/04/2021). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the 3D construct taught by Nguyen and incorporate additional brain tumor cell types (including different glioblastoma subtypes) and resident brain cells such as astrocytes. One of ordinary skill in the art would have been motivated to do so to create an in vitro model that more accurately reflects the in vivo tumor microenvironment, as this aspect of in vitro models was taught to be important by Nguyen et al, Vamvakidou et al, and Yang et al. One of ordinary skill in the art would have a reasonable expectation of success as Vamvakidou et al teaches as proof of concept that multiple cancer cell lines can be grown as part of an organoid, and both Yang et al and Nguyen et al teach the co-culture of brain tumor cells with non-cancerous cells.
	Regarding the arguments directed to dependent claims 3, 4, and 16 on page 15 of applicant remarks, no specific arguments have been provided as to why the prior of record fails to teach the limitations of these claims.  These limitations have been addressed in the previous office action (See pages 6-8, 9, and 13-15 of the office action mailed 08/04/2021). 






Conclusion
Status of the claims 
Claims 1-4, 6-7, 13-16, 18-20, and 62-64 are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635